     Case 4:19-cv-00582-MCR-MAF Document 20 Filed 05/20/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

RAED EL YORDI CHEBIB,
A# 044-940-480

v.                                           Case No.      4:19cv582/MCR/MJF

DEPARTMENT OF HOMELAND
SECURITY, et al.,

      Respondents.
                                       /

                                     ORDER

      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation dated April 1, 2020, recommending that the Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 filed by Petitioner Raed El Yordi Chebib be

granted. See ECF No. 12. The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1). Having conducted the required

de novo review of Respondents’ objections, the Court finds that the Report and

Recommendation should be adopted.

      Briefly, Petitioner is a native and citizen of Venezuela who legally entered the

United States on March 19, 1995 as a lawful permanent resident. In 2018, Petitioner

was convicted of battery of a child, a third-degree felony under Florida law, for

which a sentence of five years’ probation was imposed. On the basis of this criminal
     Case 4:19-cv-00582-MCR-MAF Document 20 Filed 05/20/20 Page 2 of 6
                                                                           Page 2 of 6


conviction, Petitioner was taken into Immigration and Customs Enforcement

(“ICE”) custody on January 14, 2019 and, on April 19, 2019, an Immigration Judge

ordered him removed from the United States. Petitioner affirmatively waived his

right to appeal the removal order and the order became final on May 3, 2019. Now,

more than 12 months after Petitioner was ordered removed, he remains detained. In

the instant petition for writ of habeas corpus brought under 28 U.S.C. § 2241, he

asserts that his continued detention is unlawful because it exceeds the presumptively

reasonable six-month period for effectuating an alien’s removal and his removal is

not reasonably foreseeable. See ECF Nos. 1, 19. The Magistrate Judge agreed and

recommended that the Court grant the petition and order Petitioner’s immediate

release. See ECF No. 12. Respondents object to Petitioner’s release, and claim that

continued detention until his removal is lawful, on two primary grounds: (1)

Petitioner has not shown there is no significant likelihood of removal in the

foreseeable future; and (2) Petitioner has “frustrated” his own removal, thereby

extending the statutory removal period under § 1231(a)(1)(C). See ECF Nos. 10 at

1, 15 at 6. On the record in this case, these objections are unavailing.

      The Immigration and Naturalization Act provides that when a final order of

removal has been entered against an alien, the government must effectuate the

alien’s removal from the United States within 90 days, a period generally referred to

as the “removal period.” See 8 U.S.C. § 1231(a)(1)(A). During the 90-day removal



Case No. 4:19cv582/MJF
     Case 4:19-cv-00582-MCR-MAF Document 20 Filed 05/20/20 Page 3 of 6
                                                                              Page 3 of 6


period, the alien must be detained. See U.S.C. § 1231(a)(2). The removal period

“shall be extended” beyond 90 days, and the alien “may” remain in detention during

the extended period, where the alien “fails or refuses to make timely application in

good faith for travel or other documents necessary to [his] departure or conspires or

acts to prevent [his] removal.” See 8 U.S.C. § 1231(a)(1)(C). Nevertheless, a

removable alien cannot be detained indefinitely. Zadvydas v. Davis, 533 U.S. 678,

701 (2001). Section 1231(a) includes an implicit limit on “an alien’s post-removal

period detention to a period reasonably necessary to bring about that alien’s removal

from the United States.” See id. at 689. During the first six months of an alien’s

§ 1231(a) detention pending removal, the detention is “presumptively reasonable.”

Id. at 701.; see also Akinwale v. Ashcroft, 287 F.3d 1050, 1052 n.3 (11th Cir. 2002).

After the six-month period expires, the alien is eligible for conditional release if his

removal is not reasonably foreseeable. Clark v. Martinez, 543 U.S. 371, 378 (2005)

(citing Zadvydas, 533 U.S. at 701). Under this framework, the alien bears the initial

burden of establishing that there is “good reason to believe that there is no significant

likelihood of removal in the reasonably foreseeable future.” Zadvydas, 533 U.S. at

699-701. Thereafter, the government must respond with evidence sufficient to rebut

that showing; that is, it must demonstrate that the alien’s removal will occur in the

reasonably foreseeable future. Id. If the Government does not meet its burden,

continued detention is no longer authorized under § 1231(a). See id. at 699.



Case No. 4:19cv582/MJF
     Case 4:19-cv-00582-MCR-MAF Document 20 Filed 05/20/20 Page 4 of 6
                                                                            Page 4 of 6


      Here, Petitioner has been subject to a final order of removal since May 3,

2019. The presumptively reasonable six-month period for detention expired on

October 30, 2019. Another six months has passed and Petitioner remains detained.

In that time, his removal was scheduled to occur no fewer than three times—in

August 2019, in mid-February 2020, and during the first week of April 2020—but

each time, the removal date was rescheduled without explanation. Inexplicably,

Respondents have still failed to offer any reasons for their failure to remove

Petitioner from the United States as scheduled. Instead, in their brief, see ECF No.

15 at 2, they simply state that his removal date has been moved, yet again, to July

2020. Given Respondents’ unexplained failure to effectuate Petitioner’s removal as

scheduled in three prior instances, the Court cannot trust that his removal is

significantly likely to occur as scheduled now, based solely on an unsupported

statement in a legal brief. See Skyline Corp. v. N.L.R.B., 613 F.2d 1328, 1337 (5th

Cir. 1980) (“Statements by counsel in briefs are not evidence.”). This is particularly

true where the record reveals additional challenges to effectuating Petitioner’s

removal to Venezuela: (1) violent political upheaval in the country and its severance

of diplomatic ties with the United States; and (2) the global pandemic of coronavirus,

which has resulted in a continuing lockdown of Venezuela and significantly

curtailed international air travel. Respondents have offered no evidence of any plan,




Case No. 4:19cv582/MJF
      Case 4:19-cv-00582-MCR-MAF Document 20 Filed 05/20/20 Page 5 of 6
                                                                                        Page 5 of 6


much less any concrete steps taken, to overcome these very real impediments to

Petitioner’s repatriation.

       Instead, Respondents argue only that the statutory removal period has not yet

expired because Petitioner “frustrated” the government’s efforts to remove him by

refusing to sign a Form I-229(a) in December 2019. The problem with this argument

is that there is no evidence that Petitioner’s failure to sign the form actually impeded

or delayed any aspect of the removal process. See 8 U.S.C. § 1231(a)(1)(C) (removal

period may be extended and detention continued if removal is delayed through

alien’s own actions); Oladokun v. U.S. Att’y Gen., 479 F. App’x 895, 896-97 (11th

Cir. 2012) (continued detention is proper where an alien’s obstructive misconduct

“is the only barrier to his removal”). To the contrary, according to Respondents’

filings, they were able to obtain the necessary travel documents to go forward with

Petitioner’s removal in mid-February 2020 and, after that date was rescheduled, in

July 2020, despite the fact that Petitioner has yet to sign a new Form I-229(a).1

Under these circumstances, it is more than a stretch to suggest that Petitioner’s




       1
         It is undisputed that Petitioner signed a Form I-229(a) on three prior occasions—on July
19, 2019, August 16, 2019, and September 16, 2019. Petitioner asserts that he did not refuse to
sign a new Form I-229(a) in December 2019; rather, he asked why he needed to sign another form
and the ICE officer took his question as a refusal to sign. See R&R, ECF No. 12 at 6. The Court
need not decide whether Petitioner “refused” to sign the form because, as discussed in the body of
this Order, even assuming he did, there is no evidence that his refusal delayed the removal process.


Case No. 4:19cv582/MJF
     Case 4:19-cv-00582-MCR-MAF Document 20 Filed 05/20/20 Page 6 of 6
                                                                            Page 6 of 6


failure to sign thwarted or delayed the removal process. Therefore, Respondents’

objection on this basis is overruled.

      In short, for the foregoing reasons, the Court agrees with the Magistrate Judge

and finds that Petitioner has met his burden to show that he has been held in post-

removal for more than six months and that there are good reasons to believe there is

no significant likelihood of his removal to Venezuela in the reasonably foreseeable

future. Respondents failed to respond with evidence sufficient to rebut that showing;

therefore, they are without statutory authority to continue detaining Petitioner.

      Accordingly:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 12, is
             ADOPTED and INCORPORATED BY REFERENCE in this Order.

      2.     Petitioner’s Petition for Habeas Corpus Ad Subjiciendum Pursuant to
             28 U.S.C. § 2241, ECF No. 1, is GRANTED.

      3.     Respondents are directed to IMMEDIATE RELEASE Petitioner
             Raed El Yordi Chebib, on conditions of supervision, pursuant to 8
             U.S.C. § 1231(a)(3).

      DONE AND ORDERED this 20th day of May, 2020.

                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




Case No. 4:19cv582/MJF
